Title: To Thomas Jefferson from James Madison, 6 March 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Mar. 6, 1796
                    
                    I have received your’s of  covering a letter to John Bringhurst which has been forwarded to him. There has not been time enough yet for an answer. The letter promised to myself, in yours, has not come [to] hand. The delay can be sufficiently accounted for by the irregularities of the Southern Mails, particularly South of Baltimore.
                    The Senate have unanimously ratified the Algerine and Spanish Treaties. The latter was a bitter pill to some for two reasons; first as inviting additional emigrations to the Western Country: secondly, as jostling with the Mississippi article in the British Treaties. The Spanish article is in the words following: “It is likewise agreed that the western boundary of the United States which separates them from the Spanish Colony of Louisiana, is in the middle of the channel or bed of the river Mississippi from the Northern boundary of the said States, to the completion of the 31°. of latitude North of the Equator. And his C. Majesty has likewise agreed that the navigation of the said river in its whole breadth from its Source to the Ocean shall be free only to his subjects and the Citizens of the U. States, unless he should extend this privilege to the subjects of other powers by special Convention.” Doubts were expressed by King in the Senate whether this could be construed into a harmony with the stipulations to G.B. and the pulse of the body felt on the subject with a view to a declaratory proviso to the ratification. It was concluded however not to risk the project, and to presume a construction that would avoid the inconsistency. It seems that Pinkney considered the article as admitting a construction reconcileable with the British article. It is also said that he was offered and refused a proposition expressing or implying our right to the navigation, but more directly clashing with the British Treaties.
                    The President laid the Treaty before the H. of Reps. on tuesday last about one OClock; and in the afternoon it appeared in a Proclamation in Brown’s paper. I am well informed that its publication was concerted with the Printer prior to its communication to the House. Whether an original ratification was received as the ground of this proceeding, or the copy heretofore not deemed of sufficient formality has been viewed in a more favorable light I can not undertake to say. I suspect the latter to be the case. Perhaps also the ratification of the Spanish and Algerine Treaties, which contain some stipulations analogous to those complained of as unconstitutional in the British Treaty, may have had weight on the occasion. In general however the Spanish Treaty forms rather a contrast to the British, being more than reciprocal in its essential  articles, and on the subject of contraband, and the freedom of goods in free ships, being perfectly satisfactory. A motion has been laid on the table by Mr. Livingston, calling on the President for the instructions to Jay &c. The policy of hazarding it is so questionable that he will probably let it sleep or withdraw it. Notice of direct propositions on the Treaty will probably be given tomorrow. The purport and form of them create much diversity of ideas among the opponents of the Treaty. The state of the business as it now presents itself, with the uncertainty of the particular way of thinking in several quarters of the House, make it truly difficult to decide on the course most acceptable to the body of anti-treaty members. The other side, of course have no difficulties of this sort to contend with.
                    The bill for the sale of the back lands makes progress tho’ but slowly. Its fate is very uncertain. The proposed aid to the federal City will probably succeed in the event, under the patronage of the P. but in the mean time will no doubt be played off in favor of the Treaty.
                    The Court has not given judgment yet on the Carriage tax. It is said the Judges will be unanimous for its constitutionality. Hamilton and Lee advocated it at the Bar, against Campbell and Ingersoll. Bystanders speak highly of Campbell’s argument, as well as of Ingersoll’s. Lee did not shine, and the great effort of his coadjutor as I learn, was to raise a fog around the subject, and to inculcate a respect in the Court for preceding sanctions, in a doubtful case.
                    We are three month’s without news from France, or even G. Britain. There is a report that one of the Sedition bills has passed the H. of Lords, and is not likely to pass the H. of Commons. There is a paragraph which says that Sweeden and Denmark have prohibited the exportation of Grain. Flour here is about 15 dolrs. and Wheat 20/. Adieu Yrs affy.
                    
                        Js Madison Jr
                    
                